Citation Nr: 0319053	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  94-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for alcohol dependence 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for depression as 
secondary to service-connected (PTSD).

3.  Entitlement to an effective date prior to February 25, 
1997 for the grant of a total disability evaluation based on 
individual unemployability (TDIU).

4.  Entitlement to an effective date prior to February 25, 
1997 for the assignment of a 100 percent evaluation for PTSD.



REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1993 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices in Wichita, Kansas and Portland, Oregon (RO).  In 
September 1996, the Board remanded the issue of entitlement 
to service connection for depression, as secondary to 
service-connected PTSD, to the RO for additional development.

In July 1998, the Board confirmed the denials of entitlement 
to service connection for depression and alcohol dependence 
as secondary to service-connected PTSD, and entitlement to an 
earlier effective date for the award of TDIU.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2000 Memorandum 
Decision, the Court vacated and remanded the July 1998 Board 
decision due to the passage of the Veterans Claims Assistance 
Act and due to inadequate reasons and bases.  While the 
veteran's appeal was pending before the Court, he completed 
additional substantive appeals of the issues of an earlier 
effective date for the assignment of a 100 percent rating for 
PTSD and for permanency of the total disability evaluation.

In August 2001, the Board again denied entitlement to service 
connection for depression as secondary to service-connected 
PTSD, and entitlement to an earlier effective date for the 
award of TDIU and for the assignment of a 100 percent rating 
for PTSD.  The Board remanded the issue of entitlement to 
permanency of a total disability evaluation.  Also, in that 
decision, the Board did not address the issue of entitlement 
to service connection for alcohol dependence as secondary to 
service-connected PTSD due to a temporary stay on the 
adjudication of that issue.

The veteran appealed the August 2001 Board decision to the 
Court.  In a Memorandum Decision issued in January 2003, the 
Court vacated and remanded that part of the Board's decision 
that denied entitlement to service connection for depression 
as secondary to service-connected PTSD, and entitlement to an 
earlier effective date for the award of TDIU and for the 
assignment of a 100 percent rating for PTSD.  The Joint 
Motion for Remand granted by the Court found that the veteran 
had not been fully advised of the evidence necessary to 
substantiate his claim in light of Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  It also found that the Board had 
failed to provide adequate reasons and bases for its 
decision.


REMAND

Due to the foregoing procedural history, the Board finds that 
this matter must again be remanded before the Board may 
proceed with appellate review.  The Board notes that the 
issue of entitlement to permanency of a total disability 
evaluation was remanded in August 2001.  Therefore, that 
issue will not be addressed in this remand.  The Board also 
notes that the issue of entitlement to service connection for 
alcohol dependence as secondary to service-connected PTSD may 
now be adjudicated because the temporary stay has been 
lifted.  Accordingly, that issue, as well as the three issues 
remanded by the Court, will be addressed in this remand.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should obtain all treatment 
records, both private and VA, not 
previously associated with the claims 
file.  

3.  Then, the RO should schedule the 
veteran for a VA psychiatric examination.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The examiner is requested to 
review all pertinent records.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report subjective complaints 
and clinical findings in detail.  
Specifically, the examiner should opine 
whether the veteran has a diagnosis of 
depression, distinct from PTSD.  If so, 
the examiner should state whether it is 
at least as likely as not that the 
depression has been caused or aggravated 
by the service-connected PTSD.  The 
examiner should also opine whether the 
veteran's alcohol dependence is at least 
as likely as not caused or aggravated by 
his service-connected PTSD.  

4.  Following the completion of the 
foregoing, the RO should furnish the 
veteran and his attorney with an 
appropriate Supplemental Statement of the 
Case and afford them an opportunity to 
respond.  That document should include 
notice of all relevant actions taken on 
the claims for benefits, a summary of the 
evidence pertinent to the issues on 
appeal, and the applicable law and 
regulations.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


